            Case 2:16-cv-01109-RSM Document 345 Filed 09/08/20 Page 1 of 4



 1                                         THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8   CHI CHEN, et al.,
                                             NO. 2:16-cv-01109-RSM
 9                        Plaintiffs,
                                             (Consolidated with No. 2:16-cv-01113-RSM)
10   v.
11                                           STIPULATED MOTION AND ORDER
     U.S. BANK NATIONAL ASSOCIATION;
                                             OF DISMISSAL WITH PREJUDICE OF
     QUARTZBURG GOLD, LP; ISR
12                                           ALL CLAIMS AGAINST U.S. BANK BY
     CAPITAL, LLC; IDAHO STATE
                                             CERTAIN IDENTIFIED PLAINTIFFS
13   REGIONAL CENTER, LLC; and SIMA
     MUROFF,
14                                           NOTE ON MOTION CALENDAR:
                          Defendants.
15                                           September 4, 2020

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER OF                           DORSEY & WHITNEY LLP
                                                         701 FIFTH AVENUE, SUITE 6100
     DISMISSAL WITH PREJUDICE                              SEATTLE, WA 98104-7043
     NO. 2:16-cv-01109-RSM                                   PHONE: (206) 903-8800
                                                             FAX: (206) 903-8820
             Case 2:16-cv-01109-RSM Document 345 Filed 09/08/20 Page 2 of 4



 1                                           STIPULATION

 2          Pursuant to FRCP 41, Plaintiffs BU QINGBIN, CHANG PI-CHUAN, CHANG PI-SHAN,

 3 CHEN CHI, CHEN MEILAN, CHEN SHUQIN, CHEN YIQIN, DAI WEIYI, DI XIAOYANG,

 4 FENG ZHE, GENG JIUYI, GUO QIANG, GUO YAN, HUANG BEI, HUANG BING, HUANG

 5 QING, HUANG WENLAN, JIA SHUANGYAN, JIANG ZHONGJIAO, JIN XIAOWEN, LI

 6 CHUNFENG, LI DANLI, LI JINGHAN, LI QIANG, LIU YUN, LIU ZHIMENG, NI YURONG,

 7 PAN XIAOWEN, SONG TENGYAO, SONG XIAOLI, TANG SHIZHU, TONG MAN SHAN,

 8 TSAI MING-JEN, WU PEILIN, WU YIPENG, XIONG JIE, XUAN CHEN, YANG XIAOSHU,

 9 YANG XIUQIN, YE ZHAOHUI, YU LU, ZHANG JUNHONG, ZHANG SHIZHE, ZHAO

10 YANYI, ZHAO ZHONGMEI, ZHI WENQUAN, ZHOU DIANYI, ZHU JIAYIN, ZHU XIAOYU

11 (collectively, the “Identified Plaintiffs”) and Defendant U.S. Bank National Association (“U.S.

12 Bank”), by and through their undersigned counsel of record, hereby stipulate and agree that all

13 claims and causes of action by the Identified Plaintiffs against U.S. Bank in this action shall be

14 dismissed with prejudice, and without fees or costs to any party. For clarity, no claims by the

15 Identified Plaintiffs against parties other than U.S. Bank, and no claims by any Plaintiffs other than

16 the Identified Plaintiffs, are affected by this Stipulation. The Identified Plaintiffs and Defendant

17 U.S. Bank jointly request entry of the Order below.

18          SO STIPULATED this 4th day of September 2020.

19

20   /s/ Shawn Larsen-Bright                           /s/ Jihee Ahn
     Jeremy Larson, WSBA #22125                        Jihee Ahn, WSBA #56012
21   Shawn Larsen-Bright, WSBA #37066                  John McDonald admitted pro hac vice
     701 Fifth Avenue, Suite 6100                      Harris Bricken Sliwoski LLP
22
     Seattle, WA 98104-7043                            600 Stewart Street, Suite 1200
23   Tel: (206) 903-8800                               Seattle, WA 98101
     larson.jake@dorsey.com                            Tel: (206) 224-5657
24   larsen.bright.shawn@dorsey.com                    jihee@harrisbricken.com
                                                       john.mcdonald@harrisbricken.com
25   Attorneys for U.S. Bank National Association
                                                       Attorneys for Plaintiffs
26

27

     STIPULATION AND ORDER OF                                        DORSEY & WHITNEY LLP
                                                                       701 FIFTH AVENUE, SUITE 6100
     DISMISSAL WITH PREJUDICE               -1-                          SEATTLE, WA 98104-7043
     NO. 2:16-cv-01109-RSM                                                 PHONE: (206) 903-8800
                                                                           FAX: (206) 903-8820
             Case 2:16-cv-01109-RSM Document 345 Filed 09/08/20 Page 3 of 4



 1                                                ORDER

 2          Based upon FRCP 41 and the foregoing Stipulation, all claims and causes of action by

 3 Plaintiffs BU QINGBIN, CHANG PI-CHUAN, CHANG PI-SHAN, CHEN CHI, CHEN

 4 MEILAN, CHEN SHUQIN, CHEN YIQIN, DAI WEIYI, DI XIAOYANG, FENG ZHE, GENG

 5 JIUYI, GUO QIANG, GUO YAN, HUANG BEI, HUANG BING, HUANG QING, HUANG

 6 WENLAN, JIA SHUANGYAN, JIANG ZHONGJIAO, JIN XIAOWEN, LI CHUNFENG, LI

 7 DANLI, LI JINGHAN, LI QIANG, LIU YUN, LIU ZHIMENG, NI YURONG, PAN XIAOWEN,

 8 SONG TENGYAO, SONG XIAOLI, TANG SHIZHU, TONG MAN SHAN, TSAI MING-JEN,

 9 WU PEILIN, WU YIPENG, XIONG JIE, XUAN CHEN, YANG XIAOSHU, YANG XIUQIN,

10 YE ZHAOHUI, YU LU, ZHANG JUNHONG, ZHANG SHIZHE, ZHAO YANYI, ZHAO

11 ZHONGMEI, ZHI WENQUAN, ZHOU DIANYI, ZHU JIAYIN, ZHU XIAOYU (collectively,

12 the “Identified Plaintiffs”) against U.S. Bank National Association in this action shall be and are

13 hereby dismissed with prejudice, and without fees or costs to any party. No claims by the

14 Identified Plaintiffs against parties other than U.S. Bank National Association, and no claims by

15 any Plaintiffs other than the Identified Plaintiffs, are affected by this Order.

16

17          IT IS SO ORDERED this 8th day of September, 2020.

18

19

20
                                                   RICARDO S. MARTINEZ
21                                                 CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

     STIPULATION AND ORDER OF                                         DORSEY & WHITNEY LLP
                                                                        701 FIFTH AVENUE, SUITE 6100
     DISMISSAL WITH PREJUDICE               -2-                           SEATTLE, WA 98104-7043
     NO. 2:16-cv-01109-RSM                                                  PHONE: (206) 903-8800
                                                                            FAX: (206) 903-8820
               Case 2:16-cv-01109-RSM Document 345 Filed 09/08/20 Page 4 of 4



 1                                        CERTIFICATE OF SERVICE

 2            I hereby certify that on this date I caused to be served the foregoing on the following counsel of

 3 record by the method indicated:

 4   Daniel P. Harris, WSBA #16778                             Via Messenger
     Jihee Ahn, admitted pro hac vice                          Via Facsimile
 5   John McDonald, admitted pro hac vice                      Via U.S. Mail
     Harris Bricken                                            Via Electronic Mail (per agreement)
 6   600 Stewart Street, Suite 1200                            Via ECF Notification
     Seattle, WA 98101
 7
     dan@harrisbricken.com
 8   jihee@harrisbricken.com
     john.mcdonald@harrisbricken.com
 9
     Attorneys for Plaintiffs
10
     Sima Muroff                                               Via Messenger
11   623 West Hays St.                                         Via Facsimile
     Boise, ID 83702                                           Via U.S. Mail
12   Pro Se                                                    Via Electronic Mail (per agreement)
                                                               Via ECF Notification
13
     Sean T. Prosser, admitted pro hac vice                    Via Messenger
14   Mintz, Levin, Cohn, Ferris, Glovsky & Popeo               Via Facsimile
     3580 Carmel Mountain Road, Suite 300                      Via U.S. Mail
15   San Diego, CA 92130                                       Via Electronic Mail (per agreement)
     STProsser@mintz.com                                       Via ECF Notification
16
           and
17   Roger D. Mellem, WSBA #14917                              Via Messenger
     Adam Doupe, WSBA #55483                                   Via Facsimile
18   Ryan, Swanson & Cleveland, PLLC                           Via U.S. Mail
     1201 Third Avenue, Suite 3400                             Via Electronic Mail (per agreement)
19   Seattle, Washington 98101-3034                            Via ECF Notification
     mellem@ryanlaw.com
20   doupe@ryanlaw.com
21   Attorneys for Defendants Quartzburg Gold, LP,
     ISR Capital LLC and Idaho State Regional
22   Center, LLC

23 DATED this 4th day of September, 2020.
                                                      /s/ Molly Price
24                                                    Molly Price, Legal Assistant

25

26

27

     STIPULATION AND ORDER OF                                             DORSEY & WHITNEY LLP
                                                                            701 FIFTH AVENUE, SUITE 6100
     DISMISSAL WITH PREJUDICE                  -3-                            SEATTLE, WA 98104-7043
     NO. 2:16-cv-01109-RSM                                                      PHONE: (206) 903-8800
                                                                                FAX: (206) 903-8820
